DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 06/15/20. Claims 1-18 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, it is not clear to the Examiner of what the claimed invention is referring to by “a volatile storage unit electrically connected to the non-volatile storage unit for functioning as a data transmission bridge between the non-volatile storage unit and the repair information generating circuit” because the volatile storage unit is directly connected to the “repair information generating circuit.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aiken et al (US2015/0095732 A1) and further in view of Sellers et al (US 7,053,470 B1).
Claim 1: Aiken et al teach a memory repair circuit comprising: 
a non-volatile storage unit (e.g. item 104, fig. 1) for storing a first repair information (e.g. [0026]); 

a storage unit (e.g. item 102) electrically connected to the non-volatile storage unit for functioning as a data transmission bridge between the non-volatile storage unit and the repair information generating circuit (e.g. [0021], [0028]); 
a controller (e.g. item 106) electrically connected to the non-volatile storage unit (e.g. item 104), the storage unit (e.g. item 102), and the repair information generating circuit (e.g. item 108) for controlling reading and burning of the first repair information and the second repair information (e.g. [0029], [0033]); and 
a self-test circuit (e.g. item 114, fig. 1) electrically connected to a main memory (e.g. item 110) for performing a built-in self-test to the main memory after the main memory and a spare memory or an embedded redundant memory (e.g. [0024]) are configured according to the first repair information (e.g. at power-up, a first configuration is made –[0029]); wherein the repair information generating circuit is electrically connected to the main memory and generates the second repair information (e.g. updated repaired or fault information or addresses) according to a test result of the built-in self-test (e.g. [0012], [0033]), and [when the spare memory exists, the repair information generating circuit is further electrically connected to the spare memory]; 
wherein the controller further reconfigures the main memory and the spare memory or the embedded redundant memory according to the second repair information (e.g. [0013], [0025]). 
Not explicitly taught by Aiken et al is that the storage unit is volatile storage unit. However, such a technique was known in the art, before the effective filing date of the claimed Aiken et al with any type of storage device, such as volatile storage since the repaired information is protected from power off in the nonvolatile memory and such a modification would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

As per claim 13, the claimed features are rejected similarly to claim 1 above.

Claim 2: Aiken et al and Sellers et al teach the memory repair circuit of claim 1, wherein the second repair information records a current mapping between an address (e.g. location) of at least one first memory cell in the main memory and an address of at least one second memory cell in the spare memory or the embedded redundant memory (e.g. [0019]- Aiken; col. 3, lines 59-67 & col. 4, lines 1-3; Sellers et al).

As per claim 14, the claimed features are rejected similarly to claim 2 above.

Claim 3: Aiken et al and Sellers et al teach the memory repair circuit of claim 2, wherein the first repair information records a former mapping between an address of at least one first memory cell in the main memory and an address of at least one second memory cell in the spare memory or the embedded redundant memory (e.g. [0029]- Aiken et al; Aiken; col. 3, lines 59-67 & col. 4, lines 1-3; Sellers et al).

As per claim 15, the claimed features are rejected similarly to claim 3 above.
Claim 4: Aiken et al and Sellers et al teach the memory repair circuit of claim 1, wherein the controller further controls the non-volatile storage unit to update the first repair information to 

As per claim 16, the claimed features are rejected similarly to claim 4 above.

Claim 5: Aiken et al and Sellers et al teach the memory repair circuit of claim 1, wherein the self-test circuit performs the built-in self-test according to a user selection or an operating condition (e.g. [0023], [0029]- Aiken et al).

As per claim 17, the claimed features are rejected similarly to claim 5 above.

Claim 6: Aiken et al and Sellers et al teach the memory repair circuit of claim 1, wherein the repair information generating circuit generates the second repair information when the test result indicates the main memory failed the built-in self-test (e.g. [0029], [0006]-[0009] -Aiken).
As per claim 18, the claimed features are rejected similarly to claim 6 above.
Claim 7: Aiken et al and Sellers et al teach a memory module comprising: a main memory (e.g. item 110, fig. 1- Aiken); a spare memory or an embedded redundant memory (e.g.  (e.g. [0024]- Aiken); and a memory repair circuit as described in claim 1. 

Claim 8: Aiken et al and Sellers et al teach the memory module of claim 7, wherein the second repair information records a current mapping between an address of at least one first memory cell in the main memory and an address of at least one second memory cell in the spare memory or the embedded redundant memory (e.g. [0019]- Aiken; col. 3, lines 59-67 & col. 4, lines 1-3; Sellers et al).


Aiken et al and Sellers et al teach the memory module of claim 8, wherein the first repair information records a former mapping between an address of at least one first memory cell in the main memory and an address of at least one second memory cell in the spare memory or the embedded redundant memory (e.g. [0029]- Aiken et al; Aiken; col. 3, lines 59-67 & col. 4, lines 1-3; Sellers et al).
Claim 10: Aiken et al and Sellers et al teach the memory module of claim 7, wherein the controller further controls the non-volatile storage unit to update the first repair information to the second repair information according to a user selection or an operating condition (e.g. [0006]-[0007], [0009], [0012]; Aiken et al). 
Claim 11: Aiken et al and Sellers et al teach the memory module of claim 7, wherein the self-test circuit performs the built-in self-test according to a user selection or an operating condition (e.g. [0023], [0029]- Aiken et al).
 Claim 12: Aiken et al and Sellers et al teach the memory module of claim 7, wherein the repair information generating circuit generates the second repair information when the test result indicates the main memory failed the built-in self-test(e.g. [0029], [0006]-[0009] -Aiken).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        10/21/2021